Exhibit 10.6
 




6,000,000 Shares of Common Stock
 
and Warrants to Purchase 3,000,000 Shares of Common Stock
 
PACIFIC ETHANOL, INC.
 
PLACEMENT AGENT AGREEMENT
 
May 22, 2008
 
LAZARD CAPITAL MARKETS LLC
30 Rockefeller Plaza
New York, New York 10020
 
Dear Sirs:
 
1. Introduction.  Pacific Ethanol, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
subscription agreement in the form of EXHIBIT A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of
6,000,000 units (the “Units”), each Unit consisting of (i) one share (a “Share,”
collectively, the “Shares”) of its common stock, par value $0.001 per share (the
“Common Stock”), (ii) one warrant (the “Warrant” and, together, the “Warrants”)
to purchase 0.50 shares of Common Stock (and the fractional amount being the
“Warrant Ratio”) during a term of five years, in substantially the form attached
hereto as Exhibit B, subject to adjustment by the Company’s Board of Directors,
or a committee thereof, for a purchase price of $4.75 per Unit (the “Purchase
Price”).  The Shares issuable upon exercise of the Warrants are referred to
herein as the “Warrant Shares” and, together with the Units, the Shares and the
Warrants, are referred to herein as the “Securities.” The Company hereby
confirms that Lazard Capital Markets LLC (“LCM”, or the “Placement Agent”) acted
as Placement Agent in accordance with the terms and conditions hereof.
 
2. Agreement To Act As Placement Agent; Placement Of Securities.  On the basis
of the representations, warranties and agreements of the Company contained
herein, and subject to all the terms and conditions of this Agreement:
 
(I) The Company has authorized and hereby acknowledges that the Placement Agent
has acted as its exclusive agent to solicit offers for the purchase of all or
part of the Units from the Company in connection with the proposed offering of
the Units (the “Offering”).  Until the Closing Date (as defined in Section 4
hereof), the Company shall not, without the prior written consent of the
Placement Agent, solicit or accept offers to purchase the Units otherwise than
through the Placement Agent.  LCM may utilize the expertise of Lazard Frères &
Co. LLC in connection with LCM's placement agent activities.
 
1

--------------------------------------------------------------------------------


 
(II) The Company hereby acknowledges that the Placement Agent, as agent of the
Company, has agreed to use its commercially reasonable best efforts to solicit
offers to purchase the Units from the Company on the terms and subject to the
conditions set forth in the Prospectus (as defined below).  The Placement Agent
shall use commercially reasonable efforts to assist the Company in obtaining
performance by each Purchaser whose offer to purchase the Units was solicited by
the Placement Agent and accepted by the Company, but the Placement Agent shall
not, except as otherwise provided in this Agreement, be obligated to disclose
the identity of any potential purchaser or have any liability to the Company in
the event any such purchase is not consummated for any reason.  Under no
circumstances will the Placement Agent be obligated to underwrite or purchase
any Units for its own account and, in soliciting purchases of Units, the
Placement Agent shall act solely as the Company's agent and not as
principal.  Notwithstanding the foregoing and except as otherwise provided in
Section 2, it is understood and agreed that the Placement Agent (or its
affiliates) may, solely at its discretion and without any obligation to do so,
purchase Units as principal.
 
(III) Offers for the purchase of Units were solicited by the Placement Agent as
agent for the Company at such times and in such amounts as the Placement Agent
deemed advisable.  The Placement Agent communicated to the Company, orally or in
writing, each reasonable offer to purchase Units received by it as agent of the
Company. The Company shall have the sole right to accept offers to purchase the
Units and may reject any such offer, in whole or in part.  The Placement Agent
has the right, in its discretion, without notice to the Company, to reject any
offer to purchase Units received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.
 
(IV) The Units are being sold to the Purchaser(s) at a price of $4.75 per
Unit.  The purchases of the Units by the Purchaser(s) shall be evidenced by the
execution of Subscription Agreements by each of the Purchasers and the Company.
 
(V) (a)           As compensation for services rendered, on the Closing Date (as
defined in Section 4 hereof), the Company shall pay to the Placement Agent by
wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent, an aggregate amount equal to five percent
(5.0%) of the gross proceeds received by the Company from the sale of the Units
on such Closing Date.  Such amount may be deducted from the payment made by the
Purchaser(s) to the Company and paid directly to the Placement Agent on the
Closing Date.
 
No Units which the Company has agreed to sell pursuant to this Agreement and the
Subscription Agreements shall be deemed to have been purchased and paid for, or
sold by the Company, until such Units shall have been delivered to the Purchaser
thereof against payment by such Purchaser. If the Company shall default in its
obligations to deliver Units to a Purchaser whose offer it has accepted, the
Company shall indemnify and hold the Placement Agent harmless against any loss,
claim, damage or expense arising from or as a result of such default by the
Company in accordance with the procedures set forth in Section 8(III) herein.
 
2

--------------------------------------------------------------------------------


 
3. Representations And Warranties Of The Company.
 
(I) The Company represents and warrants to the Placement Agent and the
Purchasers as of the date hereof, and agrees with the Placement Agent and the
Purchasers that:
 
(a) A registration statement of the Company on Form S 3 (File No. 333-143617)
(including all pre-effective amendments thereto, the “Initial Registration
Statement”) in respect of the Units has been filed with the Securities and
Exchange Commission (the “Commission”) pursuant to Rule 415 under the Securities
Act of 1933, as amended (the “Securities Act”).  The Company meets the
requirements for use of Form S-3 under the Securities Act, and the rules and
regulations of the Commission thereunder (the “Rules and Regulations”). The
Initial Registration Statement and any post-effective amendment thereto, each in
the form heretofore delivered to the Placement Agent, and, excluding exhibits
thereto, have been declared effective by the Commission in such form and meet
the requirements of the Securities Act and the Rules and Regulations.  Other
than (i) a registration statement, if any, increasing the size of the offering
filed pursuant to Rule 462(b) under the Securities Act and the Rules and
Regulations (a “Rule 462(b) Registration Statement”) and (ii) the Prospectus (as
defined below) contemplated by this Agreement to be filed pursuant to Rule
424(b) of the Rules and Regulations in accordance with Section 5 hereof and
(iii) any Issuer Free Writing Prospectus (as defined below), no other document
with respect to the offer and sale of the Units has heretofore been filed with
the Commission.  No stop order suspending the effectiveness of the Initial
Registration Statement, any post-effective amendment thereto or the Rule 462(b)
Registration Statement, if any, has been issued and no proceeding for that
purpose or pursuant to Section 8A of the Securities Act has been initiated or
threatened by the Commission.  The prospectus filed as part of the registration
statement in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Base Prospectus.”  The various parts of the Initial Registration Statement and
the Rule 462(b) Registration Statement, if any, in each case including all
exhibits thereto and including (i) the information contained in the Prospectus
filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations
and deemed by virtue of Rules 430B and 430C under the Securities Act to be part
of the Initial Registration Statement at the time it became effective and (ii)
the documents incorporated by reference in the Rule 462(b) Registration
Statement at the time the Rule 462(b) Registration Statement became effective,
are hereinafter collectively called the “Registration Statement.”  The base
prospectus included in the Initial Registration Statement at the time of
effectiveness thereof, as supplemented by the final prospectus supplement
relating to the offer and sale of the Units, in the form filed pursuant to and
within the time limits described in Rule 424(b) under the Rules and Regulations,
is hereinafter called the “Prospectus.”
 
Any reference herein to any Registration Statement or the Prospectus shall be
deemed to refer to and include the documents incorporated by reference
therein.  Any reference to any amendment or supplement to the Prospectus shall
be deemed to refer to and include any documents filed after the date of such
Prospectus under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and incorporated by reference in such Prospectus.  Any reference to (i)
any Registration Statement shall be deemed to refer to and include the annual
report of the last completed fiscal year of the Company on Form 10-K filed under
Section 13(a) or 15(d) of the Exchange Act prior to the date hereof and (ii) the
effective date of such Registration Statement shall be deemed to refer to and
include the date such Registration Statement became effective and, if later, the
date such Form 10-K was so filed.  Any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the date of this Agreement that is incorporated by reference in the
Registration Statement.
 
3

--------------------------------------------------------------------------------


 
(b) As of the Applicable Time (as defined below) and as of the Closing Date, as
the case may be, neither (i) the General Use Free Writing Prospectus(es) (as
defined below) issued at or prior to the Applicable Time, and the Pricing
Prospectus (as defined below) and the information included on SCHEDULE A hereto,
all considered together (collectively, the “General Disclosure Package”), (ii)
any individual Limited Use Free Writing Prospectus (as defined below), nor (iii)
the bona fide electronic road show (as defined in Rule 433(h)(5) of the Rules
and Regulations that has been made available without restriction to any person),
when considered together with the General Disclosure Package, included or will
include any untrue statement of a material fact or omitted or will omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representations or warranties as to
information contained in or omitted from the Pricing Prospectus, (in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).  As used in this paragraph (b) and elsewhere in this Agreement:
 
“Applicable Time” means 6:00 p.m., New York time, on the date of this Agreement
or such other time as agreed to by the Company and the Placement Agent.
 
“Pricing Prospectus” means the Base Prospectus, as amended and supplemented
immediately prior to the Applicable Time, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof.
 
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Units in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.
 
“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on SCHEDULE A to this Agreement.
 
“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.
 
4

--------------------------------------------------------------------------------


 
(c) No order preventing or suspending the use of any Issuer Free Writing
Prospectus or the Prospectus relating to the Offering has been issued by the
Commission, and no proceeding for that purpose or pursuant to Section 8A of the
Securities Act has been instituted or threatened by the Commission.
 
(d) At the respective times the Registration Statement and any amendments
thereto  became or become effective, at the date of this Agreement and at the
Closing Date, each Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, not misleading; and
the Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the Securities Act and the Rules and Regulations and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
foregoing representations and warranties in this paragraph (d) shall not apply
to information contained in or omitted from the Registration Statement or the
Prospectus, or any amendment or supplement thereto, in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agent specifically for inclusion therein, which information the parties hereto
agree is limited to the Placement Agent’s Information (as defined in Section
17).  The Prospectus contains all required information under the Securities Act
with respect to the Units and the distribution of the Units.
 
(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the Offering or until any earlier
date that the Company notified or notifies the Placement Agent as described in
Section 5(I)(e), did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, Pricing Prospectus or the Prospectus, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof that has not been superseded or modified, or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading.  The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).
 
(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Prospectus, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Securities Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.
 
 
(g) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than the
Prospectus and other materials, if any, permitted under the Securities Act and
consistent with Section 5(I)(b) below.  The Company will file with the
Commission all Issuer Free Writing Prospectuses (other than a “road show,” as
described in Rule 433(d)(8) of the Rules and Regulations) if any, in the time
and manner required under Rules 163(b)(2) and 433(d) of the Rules and
Regulations.
 
(h) At the time of filing the Initial Registration Statement, any 462(b)
Registration Statement and any post-effective amendments thereto, and at the
date hereof, the Company was not, and the Company currently is not, an
“ineligible issuer,” as defined in Rule 405 of the Rules and Regulations.
 
(i) The Company and each of its subsidiaries (as defined in Section 15) have
been duly organized and are validly existing as corporations or other legal
entities in good standing (or the foreign equivalent thereof) under the laws of
their respective jurisdictions of organization.  The Company and each of its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification and have all power and authority
(corporate or other) necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to so
qualify or have such power or authority would not (i) have, singularly or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, assets, business or prospects of the Company and its
subsidiaries taken as a whole, or (ii) impair in any material respect the
ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by this Agreement, the General
Disclosure Package or the Prospectus (any such effect as described in clauses
(i) or (ii), a “Material Adverse Effect”).  The Company owns or controls,
directly or indirectly, only the following corporations, partnerships, limited
liability partnerships, limited liability companies, associations or other
entities: Pacific Ethanol California, Inc., a California corporation, Kinergy
Marketing, LLC, an Oregon limited liability company, Pacific Ag. Products, LLC,
a California limited liability company, Pacific Ethanol Madera LLC, a Delaware
limited liability company, Pacific Ethanol Holding Co. LLC, a Delaware limited
liability company, Pacific Ethanol Imperial, LLC, a Delaware limited liability
company, Pacific Ethanol Stockton LLC, a Delaware limited liability company,
Pacific Ethanol Columbia, LLC, a Delaware limited liability company, Pacific
Ethanol Magic Valley, LLC, a Delaware limited liability company, Pacific Ethanol
Plymouth, LLC, a Delaware limited liability company and Stockton Ethanol
Receiving Company, LLC, a Delaware limited liability company.
 
5

--------------------------------------------------------------------------------


 
(j) The Company has the full right, power and authority to enter into this
Agreement, the Subscription Agreement(s) and the Warrant(s), and to perform and
to discharge its obligations hereunder and thereunder; and each of this
Agreement, each of the Subscription Agreement(s), this Agreement and the
Subscription Agreement(s) has been duly authorized, executed and delivered by
the Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms.
 
(k) The shares of Common Stock to be issued and sold by the Company to the
Purchasers hereunder and under the Subscription Agreements and the shares of
Common Stock issuable upon the exercise of the Warrants (the “Warrant Shares”)
have been duly and validly authorized and the Common Stock, when issued and
delivered against payment therefor as provided herein and in the Subscription
Agreements and the Warrant Shares, when issued and delivered against payment
therefore as provided in the Warrants, will be duly and validly issued, fully
paid and non-assessable and free of any preemptive or similar rights and will
conform to the description thereof contained in the General Disclosure Package
and the Prospectus.
 
(l) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
have been issued in compliance with Unites States federal and state securities
laws, and conform to the description thereof contained in the General Disclosure
Package and the Prospectus.  As of May 22, 2008, there were 44,131,065 shares of
Common Stock, par value $0.001 per share, issued and outstanding, 3,750,000
shares of Series A preferred stock, par value $0.001 per share, of the Company
issued and outstanding and 2,346,152 shares of Series B Preferred Stock, par
value $0.001 per share, of the Company issued and outstanding, and 18,382,684
shares of Common Stock were issuable upon the exercise of all options, warrants
and convertible securities outstanding as of such date. Since such date, the
Company has not issued any securities, other than Common Stock of the Company
issued pursuant to the exercise of stock options previously outstanding under
the Company’s stock option plans or the issuance of restricted Common Stock
pursuant to employee stock purchase plans.  All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance with United States federal and state securities
laws.  None of the outstanding shares of Common Stock was issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company.  There are no authorized or
outstanding shares of capital stock, options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those described above
or accurately described in the General Disclosure Package.  The description of
the Company’s stock option, stock bonus and other stock plans or arrangements,
and the options or other rights granted thereunder, as described in the General
Disclosure Package and the Prospectus, accurately and fairly present the
information required to be shown with respect to such plans, arrangements,
options and rights.
 
6

--------------------------------------------------------------------------------


 
(m) All the outstanding shares of capital stock of each subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the General Disclosure
Package and the Prospectus, are owned by the Company directly or indirectly
through one or more wholly-owned subsidiaries, free and clear of any claim,
lien, encumbrance, security interest, restriction upon voting or transfer or any
other claim of any third party.
 
(n) The execution, delivery and performance of this Agreement, the Subscription
Agreements and the Warrant by the Company, the issue and sale of the Units by
the Company and the consummation of the transactions contemplated hereby and
thereby will not (with or without notice or lapse of time or both) conflict with
or result in a breach or violation of any of the terms or provisions of,
constitute a default or Debt Repayment Triggering Event (as defined below)
under, give rise to any right of termination or other right or the cancellation
or acceleration of any right or obligation or loss of a benefit under, or give
rise to the creation or imposition of any lien, encumbrance, security interest,
claim or charge upon any property or assets of the Company or any subsidiary
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, nor will such actions result in any violation of the provisions of the
charter or by-laws (or analogous governing instruments, as applicable) of the
Company or any of its subsidiaries or any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its subsidiaries or
any of their properties or assets.  A “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.
 
(o) Except for the registration of the Common Stock and Warrants under the
Securities Act, and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state or
foreign securities laws and the Nasdaq Global Market (“Nasdaq GM”) in connection
with the offering and sale by the Company of the Units and the listing of the
Common Stock on the Nasdaq GM, no consent, approval, authorization or order of,
or filing, qualification or registration (each an “Authorization”) with, any
court, governmental or non-governmental agency or body, foreign or domestic,
which has not been made, obtained or taken and is not in full force and effect,
is required for the execution, delivery and performance of this Agreement, the
Warrant and the Subscription Agreements by the Company, the offer or sale of the
Units or the consummation of the transactions contemplated hereby or thereby;
and no event has occurred that allows or results in, or after notice or lapse of
time or both would allow or result in, revocation, suspension, termination or
invalidation of any such Authorization or any other impairment of the rights of
the holder or maker of any such Authorization.  All corporate approvals
(including those of stockholders) necessary for the Company to consummate the
transactions contemplated by this Agreement have been obtained and are in
effect.
 
7

--------------------------------------------------------------------------------


 
(p) Hein & Associates LLP, who have certified certain financial statements and
related schedules included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, and have audited
the Company’s internal control over financial reporting and management’s
assessment thereof, is an independent registered public accounting firm within
the meaning of Article 2-01 of Regulation S-X and the Public Company Accounting
Oversight Board (United States) (the “PCAOB”).  Except as disclosed in the
Registration Statement and as pre-approved in accordance with the requirements
set forth in Section 10A of the Exchange Act, Hein & Associates LLP has not been
engaged by the Company to perform any “prohibited activities” (as defined in
Section 10A of the Exchange Act).
 
(q) The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in each Registration Statement fairly present the financial
position and the results of operations and changes in financial position of the
Company and its consolidated subsidiaries and other consolidated entities at the
respective dates or for the respective periods therein specified.  Such
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved except as may be
set forth in the related notes included or incorporated by reference in the
General Disclosure Package.  The financial statements, together with the related
notes and schedules, included or incorporated by reference in the General
Disclosure Package and the Prospectus comply in all material respects with
Regulation S-X.  No other financial statements or supporting schedules or
exhibits are required Regulation S-X to be described, or included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus.  There is no pro forma or as adjusted financial
information which is required to be included in the Registration Statement, the
General Disclosure Package, or and the Prospectus or a document incorporated by
reference therein in accordance with Regulation S-X which has not been included
or incorporated as so required.  The summary and selected financial data
included or incorporated by reference in the General Disclosure Package, the
Prospectus and each Registration Statement fairly present the information shown
therein as at their respective dates and for the respective periods specified
and are derived from the consolidated financial statements set forth or
incorporated by reference in the Registration Statement, the Pricing Prospectus
and the Prospectus and other financial information.  All information contained
in the Registration Statement, the General Disclosure Package and the Prospectus
regarding “non-GAAP financial measures” (as defined in Regulation G) complies
with Regulation G and Item 10 of Regulation S-K, to the extent applicable.
 
(r) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since such date, there has not been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries, or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the General Disclosure Package.
 
8

--------------------------------------------------------------------------------


 
(s) There is no legal or governmental action, suit, claim or proceeding pending
to which the Company or any of its subsidiaries is a party or of which any
property or assets of the Company or any of its subsidiaries is the subject,
which is required to be described in the Registration Statement, the General
Disclosure Package or the Prospectus or a document incorporated by reference
therein and is not described therein, or which, singularly or in the aggregate,
if determined adversely to the Company or any of its subsidiaries, could have a
Material Adverse Effect or prevent the consummation of the transactions
contemplated hereby; and to the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
 
(t) Except as described in the General Disclosure Package, neither the Company
nor any of its subsidiaries (i) is in violation of its charter or by-laws (or
analogous governing instrument, as applicable), (ii) is in default in any
respect, and no event has occurred which, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement, lease or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets is subject or
(iii) is in violation in any respect of any law, ordinance, governmental rule,
regulation or court order, decree or judgment to which it or its property or
assets may be subject except, in the case of clauses (ii) and (iii) of this
paragraph (s), for any violations or defaults which, singularly or in the
aggregate, would not have a Material Adverse Effect.
 
(u) The Company and each of its subsidiaries possess all licenses, certificates,
authorizations and permits issued by, and have made all declarations and filings
with, the appropriate local, state, federal or foreign regulatory agencies or
bodies which are necessary or desirable for the ownership of their respective
properties or the conduct of their respective businesses as described in the
General Disclosure Package and the Prospectus (collectively, the “Governmental
Permits”) except where any failures to possess or make the same, singularly or
in the aggregate, would not have a Material Adverse Effect.  The Company and its
subsidiaries are in compliance with all such Governmental Permits; all such
Governmental Permits are valid and in full force and effect, except where the
validity or failure to be in full force and effect would not, singularly or in
the aggregate, have a Material Adverse Effect.  All such Governmental Permits
are free and clear of any restriction or condition that are in addition to, or
materially different from those normally applicable to similar licenses,
certificates, authorizations and permits.  Neither the Company nor any
subsidiary has received notification of any revocation, modification,
suspension, termination or invalidation (or proceedings related thereto) of any
such Governmental Permit and to the knowledge of the Company, no event has
occurred that allows or results in, or after notice or lapse of time or both
would allow or result in, revocation, modification, suspension, termination or
invalidation (or proceedings related thereto) of any such Governmental Permit
and the Company has no reason to believe that any such Governmental Permit will
not be renewed; and the Company and its subsidiaries are members in good
standing of each federal, state or foreign exchange, board of trade, clearing
house or association and self-regulatory or similar organization, in each case
as necessary to conduct their respective businesses as described in the General
Disclosure Package and the Prospectus.
 
9

--------------------------------------------------------------------------------


 
(v) Neither the Company nor any of its subsidiaries is or, after giving effect
to the offering of the Units and the application of the proceeds thereof as
described in the General Disclosure Package and the Prospectus, will become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.
 
(w) Neither the Company nor any of its subsidiaries, or any of their respective
officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.
 
(x) The Company and its subsidiaries own or possess legally enforceable rights
from all necessary third parties (the “Licensors”) to use all patents,
trademarks, trademark registrations, service marks, service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, know-how and other
intellectual property rights necessary for the conduct of its business described
in the General Disclosure Package and the Prospectus, and the Company is not
aware of any claim to the contrary or any challenge by any other person to the
rights of the Company or its subsidiaries with respect to the foregoing.  Except
where such failure to make the same would not, singularly or in the aggregate,
have a Material Adverse Effect, the Company or its subsidiaries is listed in the
records of the appropriate United States, state, or foreign registry as the sole
current owner of record for each intellectual property registration and
application for registration owned by the Company or its subsidiaries,
respectively, except for such intellectual property applications as have been
filed in the name of employees who are contractually obligated to assign all of
their rights in and to such intellectual property applications to the Company,
and all such applications and registrations have been duly maintained, are
subsisting, in full force and effect, have not been cancelled, expired, or
abandoned.  Neither the Company nor its subsidiaries has received written
notification of any revocation or modification of any registered intellectual
property right, or has any reason to believe that any renewable registered
intellectual property right will not be renewed, other than any revocation,
modification or failure to renew that would not, singularly or in the aggregate,
have a Material Adverse Effect.  The business of the Company and its
subsidiaries as now conducted, and as proposed to be conducted as described in
the General Disclosure Package and the Prospectus, does not and will not
infringe or conflict with any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, know-how or other intellectual property
right or franchise right of any person, except where such infringement would
not, singly or in the aggregate, have a Material Adverse Effect. There are no
oppositions, cancellations, invalidity proceedings, re-examination proceedings,
suits, arbitrations, or threatened claims pending or for which notice has been
provided or, to the knowledge of Company, threatened, challenging the Company's
or its subsidiaries’ ownership of, right to use, or the validity or
enforceability of any patent, trademark, service mark, trade name, copyright,
trade secret, license, know-how or other intellectual property right or
franchise right of any person which would, singularly or in the aggregate, have
a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


 
(y) Patent applications for all inventions owned by or licensed to the Company
or its subsidiaries that are material to the conduct of the business of the
Company or its subsidiaries in the manner in which it has been or is
contemplated to be conducted have been duly and properly filed or caused to be
filed with the United States Patent and Trademark Office (“PTO”) and, in some
cases, applicable foreign and international patent authorities.  Assignments for
all patents and patent applications, including, without limitation any
continuations, divisionals, continuations-in-part, renewals, reissues and
applications for registration of any of the foregoing (collectively, the
“Patents”) owned by or licensed to the Company or its subsidiaries that are
material to the conduct of the business of the Company or its subsidiaries in
the manner in which it has been or is contemplated to be conducted have been
properly executed and recorded for each named inventor.  To the knowledge of the
Company, all printed publications and patent references material to the
patentability of the inventions claimed in the Patents have been disclosed to
those patent offices so requiring.  To the knowledge of the Company, each of the
Company, its subsidiaries and their respective assignors or the Licensors, as
applicable, has met its duty of candor and good faith to the PTO for the
Patents.  To the knowledge of the Company, no material misrepresentation has
been made to any patent office in connection with the Patents.  The Company is
not aware of any facts material to a determination of patentability regarding
the Patents not disclosed to the PTO or other applicable patent office.  The
Company is not aware of any facts not disclosed to the PTO or other applicable
patent office that would preclude the patentability, validity or enforceability
of any patent or patent application in the Patents.  The Company has no
knowledge of any facts that would preclude the Company, its subsidiaries or the
Licensors, as applicable, from having clear title to the patents and patent
applications in the Patents.
 
(z) To the knowledge of the Company, no third party is engaging in any activity
that infringes, misappropriates or otherwise violates any patent, trademark,
service mark, trade name, copyright, trade secret, license, know-how or any
other intellectual property right or franchise right owned by or licensed to the
Company or its subsidiaries, except as described in the General Disclosure
Package and the Prospectus and except for such activities that, singularly or in
the aggregate, would not have a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(aa) With respect to each material agreement governing all rights in and to any
patent, trademark, service mark, trade name, copyright, trade secret, license,
know-how or any other intellectual property right or franchise right licensed by
or licensed to the Company or its subsidiaries: (i) neither the Company nor its
subsidiaries has received any notice of indemnification, termination or
cancellation under such agreement, received any notice of breach or default
under such agreement, which breach has not been cured, or granted to any third
party any rights, adverse or otherwise, under such agreement that would
constitute a material breach of such agreement; and (ii) none of the Company,
its subsidiaries nor, to the knowledge of the Company, any other party to such
agreement, is in breach or default thereof in any material respect, and no event
has occurred that, with notice or lapse of time, would constitute such a
material breach or default or permit termination, modification or acceleration
under such agreement.
 
(bb) Except as described in the General Disclosure Package, the Company and each
of its subsidiaries have good and marketable title in fee simple to, or have
valid rights to lease or otherwise use, all items of real or personal property
which are material to the business of the Company and its subsidiaries taken as
a whole, in each case free and clear of all liens, encumbrances, security
interests, claims and defects that do not, singularly or in the aggregate,
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any of its
subsidiaries; and all of the leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the General
Disclosure Package and the Prospectus, are in full force and effect, and neither
the Company nor any subsidiary has received any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.
 
(cc) There is (A) no significant unfair labor practice complaint pending against
the Company, or any of its subsidiaries, nor, to the knowledge of the Company,
threatened against it or any of its subsidiaries, before the National Labor
Relations Board, any state or local labor relation board or any foreign labor
relations board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Company or any of its subsidiaries, or, to the knowledge of
the Company, threatened against it and (B) no  labor disturbance by the
employees of the Company or any of its subsidiaries exists or, to the  Company’s
knowledge, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or its subsidiaries principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse
Effect.  The Company is not aware that any key employee or significant group of
employees of the Company or any subsidiary plans to terminate employment with
the Company or any such subsidiary.
 
12

--------------------------------------------------------------------------------


 
(dd) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any of its subsidiaries which
could, singularly or in the aggregate, have a Material Adverse Effect.  Each
employee benefit plan of the Company or any of its subsidiaries is in compliance
in all material respects with applicable law, including ERISA and the Code.  The
Company and its subsidiaries have not incurred and could not reasonably be
expected to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in
ERISA).  Each pension plan for which the Company or any of its subsidiaries
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified, and nothing has occurred, whether by action or by
failure to act, which could, singularly or in the aggregate, cause the loss of
such qualification.
 
(ee) The Company and its subsidiaries are in compliance with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to their
businesses (“Environmental Laws”).  There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company or any of its subsidiaries (or, to the
Company’s knowledge, any other entity for whose acts or omissions the Company or
any of its subsidiaries is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company or any of its subsidiaries, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company or any of its
subsidiaries has knowledge.  In the ordinary course of business, the Company and
its subsidiaries conduct periodic reviews of the effect of Environmental Laws on
their business and assets, in the course of which they identify and evaluate
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or Governmental Permits issued thereunder,
any related constraints on operating activities and any potential liabilities to
third parties).  On the basis of such reviews, the Company has reasonably
concluded that such associated costs and liabilities would not have, singularly
or in the aggregate, a Material Adverse Effect.
 
(ff) The Company and its subsidiaries each (i) have timely filed all necessary
federal, state, local and foreign tax returns, and all such returns were true,
complete and correct, (ii) have paid all federal, state, local and foreign
taxes, assessments, governmental or other charges due and payable for which it
is liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any of its subsidiaries is obligated to withhold from
amounts owing to employees, creditors and third parties, and (iii) do not have
any tax deficiency or claims outstanding or assessed or, to its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (ff), that would not, singularly
or in the aggregate, have a Material Adverse Effect.  The Company and its
subsidiaries have not engaged in any transaction which is a corporate tax
shelter or which could be characterized as such by the Internal Revenue Service
or any other taxing authority.  The accruals and reserves on the books and
records of the Company and its subsidiaries in respect of tax liabilities for
any taxable period not yet finally determined are adequate to meet any
assessments and related liabilities for any such period, and since December 31,
2007, neither the Company nor any of its subsidiaries has incurred any liability
for taxes other than in the ordinary course.
 
13

--------------------------------------------------------------------------------


(gg) The Company and each of its subsidiaries carry, or are covered by,
insurance provided by recognized, financially sound and reputable institutions
with policies in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries.  Neither the Company nor any of its subsidiaries has any
reason to believe that it will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect.  Neither the Company nor any of its subsidiaries have been
denied any insurance coverage that they have sought or for which they have
applied.  Neither the Company nor any of its subsidiaries has received written
notice from any insurer, agent of such insurer or the broker of the Company or
any of its subsidiaries that any material capital improvements or any other
material expenditures (other than premium payments) are required or necessary to
be made in order to continue such insurance.  Neither the Company nor any of its
subsidiaries insure risk of loss through any captive insurance, risk retention
group, reciprocal group or by means of any fund or pool of assets specifically
set aside for contingent liabilities other than as described in the General
Disclosure Package.
 
(hh) The Company and each of its subsidiaries maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15 of the
General Rules and Regulations under the Exchange Act (the “Exchange Act Rules”))
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurances that (i) transactions
are executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.  The Company’s internal control over
financial reporting is effective.  Except as described in the General Disclosure
Package, since the end of the Company’s most recent audited fiscal year, there
has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.  The Company’s internal control over financial
reporting is overseen by the Audit Committee of the Board of Directors of the
Company (the “Audit Committee”) in accordance with the Exchange Act Rules.  The
Company has not publicly disclosed or reported to the Audit Committee or to the
Board, and within the next 90 days the Company does not reasonably expect to
publicly disclose or report to the Audit Committee or the Board, a significant
deficiency, material weakness (other than the material weaknesses described in
the Company’s annual report on Form 10-K for the fiscal year ended December 31,
2007 and quarterly report on Form 10-Q for the quarterly period ended March 31,
2008), change in internal control over financial reporting or fraud involving
management or other employees who have a significant role in the internal
control over financial reporting (each an “Internal Control Event”), any
violation of, or failure to comply with, the U.S. Securities Laws, or any matter
which, if determined adversely, would have a Material Adverse Effect.
 
14

--------------------------------------------------------------------------------


(ii) A member of the Audit Committee has confirmed to the Chief Executive
Officer, Chief Financial Officer or General Counsel of the Company that, except
as set forth in the General Disclosure Package, the Audit Committee is not
reviewing or investigating, and neither the Company’s independent auditors nor
its internal auditors have recommended that the Audit Committee review or
investigate, (i) adding to, deleting, changing the application of or changing
the Company’s disclosure with respect to, any of the Company’s material
accounting policies, (ii) any matter which could result in a restatement of the
Company’s financial statements for any annual or interim period during the
current or prior three fiscal years, or (iii) any Internal Control Event.
 
(jj) The minute books of the Company and each of its subsidiaries that would be
a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
(such a significant subsidiary of the Company, a “Significant Subsidiary”) have
been made available to the Placement Agent and counsel for the Placement Agent,
and such books (i) contain a complete summary of all meetings and actions of the
board of directors (including each board committee) and shareholders of the
Company (or analogous governing bodies and interest holders, as applicable), and
each of its Significant Subsidiaries since the time of their respective
incorporation or organization through the date of the latest meeting and action,
and (ii) accurately in all material respects reflect all transactions referred
to in such minutes.
 
(kk) There is no franchise agreement, lease, contract, or other agreement or
document required by the Securities Act or by the Rules and Regulations to be
described in the General Disclosure Package and in the Prospectus or a document
incorporated by reference therein or to be filed as an exhibit to the
Registration Statement or a document incorporated by reference therein which is
not so described or filed therein as required; and all descriptions of any such
franchise agreement, leases, contracts, or other agreements or documents
contained in the General Disclosure Package and in the Prospectus or in a
document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects.  Other than as
described in the General Disclosure Package, no such franchise agreement, lease,
contract or other agreement has been suspended or terminated for convenience or
default by the Company or any of the other parties thereto, and neither the
Company nor any of its subsidiaries has received notice nor does the Company
have knowledge of any such pending or threatened suspension or termination.
 
15

--------------------------------------------------------------------------------


(ll) No relationship, direct or indirect, exists between or among the Company on
the one hand, and the directors, officers, stockholders (or analogous interest
holders), customers or suppliers of the Company or any of its affiliates on the
other hand, which is required to be described in the General Disclosure Package
and the Prospectus or a document incorporated by reference therein and which is
not so described.
 
(mm) No person or entity has the right to exercise any preemptive rights to
purchase the Company’s securities, or to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement or
otherwise, except for persons and entities who have expressly waived such rights
in writing or who have been given timely and proper written notice and have
failed to exercise such rights within the time or times required under the terms
and conditions of such right.  Except as described in the General Disclosure
Package, there are no persons with preemptive rights or other rights to
subscribe for securities of the Company, or registration rights or similar
rights to have any securities registered by the Company or any of its
subsidiaries under the Securities Act.
 
(nn) Neither the Company nor any of its subsidiaries owns any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of the Units will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Units to be considered a “purpose credit” within the meanings of Regulations
T, U or X of the Federal Reserve Board.
 
(oo) Other than any contracts or agreements between the Company and the
Placement Agent, neither the Company nor any of its subsidiaries is a party to
any contract, agreement or understanding with any person that would give rise to
a valid claim against the Company or the Placement Agent for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Units or any transaction contemplated by this Agreement, the
Subscription Agreements, the Registration Statement, the General Disclosure
Package or the Prospectus.
 
(pp) Except as described in the General Disclosure Package and the Prospectus,
no subsidiary of the Company is currently prohibited, directly or indirectly,
under any agreement or other instrument to which it is a party or is subject,
from paying any dividends to the Company, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.
 
16

--------------------------------------------------------------------------------


 
(qq) Since the date as of which information is given in the General Disclosure
Package and the Prospectus through the date hereof, and except as set forth in
the General Disclosure Package, neither the Company nor any of its subsidiaries
has (i) issued or granted any securities other than options to purchase Common
Stock pursuant to the Company’s stock option plan or shares of Common Stock
issued or issuable upon exercise thereof, (ii) incurred any material liability
or obligation, direct or contingent, other than liabilities and obligations
which were incurred in the ordinary course of business, (iii) entered into any
material transaction other than in the ordinary course of business or (iv)
declared or paid any dividend on its capital stock.
 
(rr) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.
 
(ss) The Company is in compliance with all applicable provisions of (A) the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”) that are then
in effect and (B) all applicable corporate governance requirements set forth in
the Nasdaq Global Marketplace Rules that are then in effect; and the Company is
actively taking steps to ensure that it will be in compliance with other
applicable provisions of the Sarbanes-Oxley Act and Nasdaq Global Marketplace
Rules not currently in effect upon and at all times after the effectiveness of
such provisions.
 
(tt) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Rules and Regulations) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s or
any of its subsidiaries’ liquidity or the availability of or requirements for
their capital resources required to be described in the General Disclosure
Package and the Prospectus or a document incorporated by reference therein which
have not been described as required.
 
(uu) The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.
 
(vv) Neither the Company nor any subsidiary nor any of their affiliates (within
the meaning of the Financial Industry Regulatory Authority, Inc. (“FINRA”))
Conduct Rule 2720(b)(1)(a)) directly or indirectly controls, is controlled by,
or is under common control with, or is an associated person (within the meaning
of Article I, Section 1(ee) of the By-laws of FINRA) of, any member firm of
FINRA.
 
(ww) No approval of the shareholders of the Company under the rules and
regulations of Nasdaq, and no approval of the shareholders of the Company
thereunder is required for the Company to issue and deliver to the Purchasers
the Units, including such as may be required pursuant to Rule 4350 of the Nasdaq
Global Marketplace Rules.
 
17

--------------------------------------------------------------------------------


 
Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.
 
4. The Closing.  The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 10:00 A.M., New York time, on May 29, 2008 (the “Closing
Date”) at the office of Rutan & Tucker, LLP, 611 Anton Boulevard, 14th Floor,
Costa Mesa, California 92626.
 
5. Further Agreements Of The Company.
 
(I) The Company agrees with the Placement Agent and the Purchasers:
 
(a) To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Placement Agent and file such Rule 462(b) Registration Statement
with the Commission by 10:00 P.M., New York time, on the date hereof, and the
Company shall at the time of filing either pay to the Commission the filing fee
for the Rule 462(b) Registration Statement or give irrevocable instructions for
the payment of such fee pursuant to Rule 111(b) under the Rules and Regulations;
to prepare the Prospectus in a form approved by the Placement Agent containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rules 430A, 430B or 430C of the Rules and Regulations
and to file such Prospectus pursuant to Rule 424(b) of the Rules and Regulations
not later than the second (2nd) business day following the execution and
delivery of this Agreement or, if applicable, such earlier time as may be
required by Rule 430A of the Rules and Regulations; to notify the Placement
Agent immediately of the Company’s intention to file or prepare any supplement
or amendment to any Registration Statement or to the Prospectus and to make no
amendment or supplement to the Registration Statement, the General Disclosure
Package or to the Prospectus to which the Placement Agent shall reasonably
object by notice to the Company after a reasonable period to review; to advise
the Placement Agent, promptly after it receives notice thereof, of the time when
any amendment to any Registration Statement has been filed or becomes effective
or any supplement to the General Disclosure Package or the Prospectus or any
amended Prospectus has been filed and to furnish the Placement Agent with copies
thereof; to file promptly all material required to be filed by the Company with
the Commission pursuant to Rules 433(d) or 163(b)(2) of the Rules and
Regulations, as the case may be; to file promptly all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act
subsequent to the date of the Prospectus and for so long as the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) of the
Rules and Regulations) is required in connection with the offering or sale of
the Units; to advise the Placement Agent, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of any Issuer Free Writing Prospectus or the
Prospectus, of the suspension of the qualification of the Units for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any Issuer
Free Writing Prospectus or the Prospectus or suspending any such qualification,
and promptly to use its best efforts to obtain the withdrawal of such order.
 
18

--------------------------------------------------------------------------------


(b) The Company represents and agrees that, unless it obtains the prior consent
of the Placement Agent, it has not made and will not make any offer relating to
the Units that would constitute a “free writing prospectus” as defined in Rule
405 of the Rules and Regulations (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent of the Placement Agent hereto shall be
deemed to have been given in respect of the General Use Free Writing
Prospectus(es), if any.  The Company represents that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus, comply with the requirements of Rules 164 and 433 of the
Rules and Regulations applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and will not take any action that would result in
the Placement Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) of the Rules and Regulations a free writing prospectus
prepared by or on behalf of such Placement Agent that such Placement Agent
otherwise would not have been required to file thereunder.
 
(c) If at any time when a Prospectus relating to the Units is required to be
delivered under the Securities Act any event occurs or condition exists as a
result of which the Prospectus as then amended or supplemented would include any
untrue statement of a material fact, or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made when the Prospectus is delivered (or in lieu thereof, the
notice referred to in Rule 173(a) of the Rules and Regulations), not misleading,
or if it is necessary at any time to amend or supplement any Registration
Statement or the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus to comply with the Securities Act or
the Exchange Act, that the Company will promptly notify the Placement Agent
thereof and upon their request will prepare an appropriate amendment or
supplement to the Prospectus that corrects such statement or omission or effect
such compliance and will furnish without charge to the Placement Agent and to
any dealer in securities as many copies as the Placement Agent may from time to
time reasonably request of such amendment or supplement.
 
(d) If the General Disclosure Package is being used to solicit offers to buy the
Units at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to the Placement Agent and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the
Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances then prevailing, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply
with law.
 
19

--------------------------------------------------------------------------------


 
(e) If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement, Pricing Prospectus or Prospectus, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof and not superseded or modified or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading, the Company has promptly notified or will
promptly notify the Placement Agent so that any use of the Issuer Free Writing
Prospectus may cease until it is amended or supplemented and has promptly
amended or will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.  The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agent specifically for inclusion therein, which information the parties hereto
agree is limited to the Placement Agent’s Information (as defined in Section
17).
 
(f) To furnish promptly to the Placement Agent and to counsel for the Placement
Agent a signed copy of the Registration Statement as originally filed with the
Commission, and of each amendment thereto filed with the Commission, including
all consents and exhibits filed therewith.
 
(g) To deliver promptly to the Placement Agent in New York City such number of
the following documents as the Placement Agent shall reasonably request:  (i)
conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) any Issuer Free Writing
Prospectus, (iii) the Prospectus (the delivery of the documents referred to in
clauses (i), (ii) and (iii) of this paragraph (g) to be made not later than
10:00 a.m., New York time, on the business day following the execution and
delivery of this Agreement), (iv) conformed copies of any amendment to the
Registration Statement (excluding exhibits), (v) any amendment or supplement to
the General Disclosure Package or the Prospectus (the delivery of the documents
referred to in clauses (iv) and (v) of this paragraph (g) to be made not later
than 10:00 a.m., New York City time, on the business day following the date of
such amendment or supplement) and (vi) any document incorporated by reference in
the General Disclosure Package or the Prospectus (excluding exhibits thereto)
(the delivery of the documents referred to in clause (v) of this paragraph (g)
to be made not later than 10:00 a.m., New York City time, on the business day
following the date of such document).
 
20

--------------------------------------------------------------------------------


 
(h) To make generally available to its shareholders as soon as practicable, but
in any event not later than sixteen (16) months after the effective date of each
Registration Statement (as defined in Rule 158(c) of the Rules and Regulations),
an earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Securities Act and the Rules and
Regulations (including, at the option of the Company, Rule 158).
 
(i) To take promptly from time to time such actions as the Placement Agent may
reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agent may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of Units in such jurisdictions; provided that the Company and its subsidiaries
shall not be obligated to qualify as foreign corporations in any jurisdiction in
which they are not so qualified or to file a general consent to service of
process in any jurisdiction.
 
(j) Upon request, during the period of five (5) years from the date hereof, to
deliver to the Placement Agent, (i) as soon as they are available, copies of all
reports or other communications furnished to shareholders, and (ii) as soon as
they are available, copies of any reports and financial statements furnished or
filed with the Commission or any national securities exchange or automatic
quotation system on which the Units is listed.  However, so long as the Company
is subject to the reporting requirements of either Section 13 or Section 15(d)
of the Exchange Act and is timely filing reports with the Commission on its
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), it is not
required to furnish such reports or statements to the Placement Agent.
 
(k) That the Company will not, for a period of ninety (90) days from the date of
this Agreement, (the “Lock-Up Period”) without the prior written consent of LCM,
directly or indirectly offer, sell, assign, transfer, pledge, contract to sell,
or otherwise dispose of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, other than the
Company’s sale of the Units hereunder and the issuance of restricted Common
Stock or options to acquire Common Stock pursuant to the Company’s employee
benefit plans, qualified stock option plans or other employee compensation plans
as such plans are in existence on the date hereof and described in the
Prospectus and the issuance of Common Stock pursuant to the valid exercises of
options, warrants or rights outstanding on the date hereof.  The Company will
cause each executive officer and director, and each shareholder listed
in SCHEDULE B to furnish to the Placement Agent, prior to the date of this
Agreement, a letter, substantially in the form of EXHIBIT C hereto, pursuant to
which each such person shall agree, among other things, not to directly or
indirectly offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, or announce the intention to otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, not to engage in any swap, hedge or
 
21

--------------------------------------------------------------------------------


 
 
similar agreement or arrangement that transfers, in whole or in part, directly
or indirectly, the economic risk of ownership of Common Stock or any such
securities and not to engage in any short selling of any Common Stock or any
such securities, during the Lock-Up Period, without the prior written consent of
LCM.  The Company also agrees that during such period, other than for the sale
of the Units hereunder, the Company will not file any registration statement,
preliminary prospectus or prospectus, or any amendment or supplement thereto,
under the Securities Act for any such transaction or which registers, or offers
for sale, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, except for a registration statement on Form S-8
relating to employee benefit plans.  The Company hereby agrees that (i) if it
issues an earnings release or material news, or if a material event relating to
the Company occurs, during the last seventeen (17) days of the Lock-Up Period,
or (ii) if prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this paragraph (k) or the letter shall continue to apply until the expiration of
the eighteen (18)-day period beginning on the issuance of the earnings release
or the occurrence of the material news or material event.  The Company will
provide the Placement Agent and each stockholder subject to the Lock-Up Period
with prior notice (in accordance with Section 15 hereof) of any such
announcement that gives rise to an extension of the Lock-Up Period.
 
(l) To supply the Placement Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Units under the Securities Act or any of the Registration
Statement, the Prospectus, or any amendment or supplement thereto or document
incorporated by reference therein.
 
(m) Prior to the Closing Date, to furnish to the Placement Agent, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in the Registration Statement and the
Prospectus.
 
(n) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.
 
(o) Until the Placement Agent shall have notified the Company of the completion
of the offering of the Units, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, bid for or purchase, for any
account in which it or any of its affiliated purchasers has a beneficial
interest, any Units, or attempt to induce any person to purchase any Units; and
not to, and to cause its affiliated purchasers not to, make bids or purchase for
the purpose of creating actual, or apparent, active trading in or of raising the
price of the Units.
 
22

--------------------------------------------------------------------------------


 
(p) Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented.
 
(q) To at all times comply with all applicable provisions of the Sarbanes-Oxley
Act in effect from time to time.
 
(r) To maintain, at its expense, a registrar and transfer agent for the Common
Stock.
 
(s) To apply the net proceeds from the sale of the Units as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”  The Company shall manage its affairs and
investments in such a manner as not to be or become an “investment company”
within the meaning of the Investment Company Act and the rules and regulations
thereunder.
 
(t) To use its reasonable best efforts to list, subject to notice of issuance,
and to maintain the listing of the Common Stock on the Nasdaq GM.
 
(u) To use its reasonable best efforts to assist the Placement Agent with any
filings with FINRA and obtaining clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent.
 
(v) To use its reasonable best efforts to do and perform all things required to
be done or performed under this Agreement by the Company prior to the Closing
Date and to satisfy all conditions precedent to the delivery of the Units.
 
6. Payment Of Expenses.  The Company agrees to pay, or reimburse if paid by the
Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated:  (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the registration of the Units under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Issuer Free Writing Prospectus, the General Disclosure
Package, the Prospectus, any amendments, supplements and exhibits thereto or any
document incorporated by reference therein and the costs of printing,
reproducing and distributing this Agreement, the Subscription Agreements and any
closing document by mail, telex or other means of communications; (d) the fees
and expenses (including related fees and expenses of counsel for the Placement
Agent) incurred in connection with securing any required review by FINRA of the
terms of the sale of the Units and any filings made with FINRA; (e) any
applicable listing, quotation or other fees; (f) the fees and expenses
(including related fees and expenses of counsel to the Placement Agent) of
qualifying the Units under the securities laws of the several jurisdictions as
provided in Section 5(I)(i) and of preparing, printing and distributing
wrappers, Blue Sky Memoranda and Legal Investment Surveys; (g) the cost of
preparing and printing stock certificates; (h) all fees and expenses of the
registrar and transfer agent of the Units; (i) the fees, disbursements and
expenses of counsel to the Placement Agent; (j) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Units, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the officers of the Company and such consultants,
including the cost of any aircraft chartered in connection with the road show,
and (k) all other costs and expenses incident to the offering of the Units or
the performance of the obligations of the Company under this Agreement
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants.
 
23

--------------------------------------------------------------------------------


 
7. Conditions To The Obligations Of The Placement Agent And The Purchasers, And
The Sale Of The Units.  The respective obligations of the Placement Agent
hereunder and the Purchasers under the Subscription Agreements are subject to
the accuracy, when made and as of the Applicable Time and on the Closing Date,
of the representations and warranties of the Company contained herein, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
 
(I) The Registration Statement is effective under the Securities Act, and no
stop order suspending the effectiveness of any Registration Statement or any
part thereof, preventing or suspending the use of any Base Prospectus, the
Prospectus or any Permitted Free Writing Prospectus or any part thereof shall
have been issued and no proceedings for that purpose or pursuant to Section 8A
under the Securities Act shall have been initiated or threatened by the
Commission, and all requests for additional information on the part of the
Commission (to be included or incorporated by reference in the Registration
Statement or the Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Placement Agent; and the Rule 462(b) Registration
Statement, if any, each Issuer Free Writing Prospectus (except for a road show),
if any, and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 5(I)(a), and the Rule
462(b) Registration Statement, if any, shall have become effective immediately
upon its filing with the Commission; and, if applicable, FINRA shall have raised
no objection to the fairness and reasonableness of the terms of this Agreement
or the transactions contemplated hereby.
 
(II) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that any Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact which, in the
opinion of counsel for the Placement Agent, is material or omits to state any
fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading, or
that the General Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading.
 
24

--------------------------------------------------------------------------------


 
(III) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Units, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, and the Prospectus and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
 
(IV) Rutan & Tucker, LLP shall have furnished to the Placement Agent such
counsel’s written opinion and negative assurance statement, as counsel to the
Company, addressed to the Placement Agent and the Purchasers and dated the
Closing Date, substantially in the form of Exhibit D attached hereto.
 
(V) The Placement Agent shall have received from Proskauer Rose LLP, counsel for
the Placement Agent, such opinion or opinions, dated the Closing Date, with
respect to such matters as the Placement Agent may reasonably require, and the
Company shall have furnished to such counsel such documents as it requests to
enable it to pass upon such matters.
 
(VI) At the time of the execution of this Agreement, the Placement Agent shall
have received from Hein & Associates LLP a letter, addressed to the Placement
Agent, executed and dated such date, in form and substance satisfactory to the
Placement Agent (i) confirming that they are an independent registered
accounting firm with respect to the Company and its subsidiaries within the
meaning of the Securities Act and the Rules and Regulations and PCAOB and (ii)
stating the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus.
 
(VII) On the effective date of any post-effective amendment to any Registration
Statement and on the Closing Date, the Placement Agent shall have received a
letter (the “Bring-Down Letter”) from Hein & Associates LLP addressed to the
Placement Agent and dated the Closing Date confirming, as of the date of the
Bring-Down Letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the General Disclosure Package and the Prospectus, as the case may be, as of
a date not more than three (3) business days prior to the date of the Bring-Down
Letter), the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial information and other matters covered by its letter delivered to the
Placement Agent concurrently with the execution of this Agreement pursuant to
paragraph (VIII) of this Section 7.
 
25

--------------------------------------------------------------------------------


 
(VIII) The Company shall have furnished to the Placement Agent and the
Purchasers a certificate, dated the Closing Date, of its Chairman of the Board,
its President or a Vice President and its chief financial officer stating that
(i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, any Permitted Free Writing Prospectus and the
Prospectus and, in their opinion, the Registration Statement and each amendment
thereto, at the Applicable Time, as of the date of this Agreement and as of the
Closing Date did not include any untrue statement of a material fact and did not
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the General Disclosure Package, as of
the Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and each
amendment or supplement thereto, as of the respective date thereof and as of the
Closing Date, did not include any untrue statement of a material fact and did
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of  the Initial Registration
Statement, no event has occurred which should have been set forth in a
supplement or amendment to the Registration Statement, the General Disclosure
Package or the Prospectus, (iii) to their knowledge, as of the Closing Date, the
representations and warranties of the Company in this Agreement are true and
correct and the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, and (iv) there has not been, subsequent to the date of the most
recent audited financial statements included or incorporated by reference in the
General Disclosure Package, any material adverse change in the financial
position or results of operations of the Company and its subsidiaries, or any
change or development that, singularly or in the aggregate, would involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company and its subsidiaries taken as a
whole, except as set forth in the Prospectus.
 
(IX) Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and (ii)
there shall not have been any change in the capital stock or long-term debt of
the Company or any of its subsidiaries, or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, otherwise than as set forth in the General
Disclosure Package, the effect of which, in any such case described in clause
(i) or (ii) of this paragraph (X), is, in the judgment of the Placement Agent,
so material and adverse as to make it impracticable or inadvisable to proceed
with the sale or delivery of the Units on the terms and in the manner
contemplated in the General Disclosure Package.
 
(X) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Units or materially and
adversely affect or potentially materially and adversely affect the business or
operations of the Company; and no injunction, restraining order or order of any
other nature by any federal or state court of competent jurisdiction shall have
been issued which would prevent the issuance or sale of the Units or materially
and adversely affect or potentially materially and adversely affect the business
or operations of the Company.
 
26

--------------------------------------------------------------------------------


 
(XI) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the Company’s corporate credit rating or the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization,” as that term is defined by the Commission for
purposes of Rule 436(g)(2) of the Rules and Regulations and (ii) no such
organization shall have publicly announced that it has under surveillance or
review (other than an announcement with positive implications of a possible
upgrading), the Company’s corporate credit rating or the rating of any of the
Company’s  debt securities.
 
(XII) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following:  (i) trading in securities generally on the
New York Stock Exchange, Nasdaq GM or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Units on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.
 
(XIII) The Nasdaq GM shall have approved the Common Stock for listing therein,
subject only to official notice of issuance.
 
(XIV) The Placement Agent shall have received the written agreements,
substantially in the form of EXHIBIT C hereto, of the executive officers and
directors, and the shareholders of the Company listed in SCHEDULE B to this
Agreement.
 
(XV) The Company shall have entered into Subscription Agreements with each of
the Purchasers and such agreements shall be in full force and effect.
 
(XVI) The Company shall have executed and delivered the Warrants.
 
27

--------------------------------------------------------------------------------


 
(XVII) Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates (including a
Secretary’s Certificate), letters or documents as the Placement Agent shall have
reasonably requested.
 
(XVIII) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K including as an exhibit thereto this Agreement.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
8. Indemnification and Contribution.
 
(I) The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its and their respective directors, officers, members,
employees, representatives and agents (including, without limitation Lazard
Frères & Co. LLC, (which will provide services to the Placement Agent) and its
affiliates, and each of its and their respective directors, officers, members,
employees, representatives and agents and each person, if any, who controls
Lazard Frères & Co. LLC within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and each person, if any, who controls the
Placement Agent within the meaning of Section 15 of the Securities Act of or
Section 20 of the Exchange Act (collectively the “Placement Agent Indemnified
Parties,” and each a “Placement Agent Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Placement Agent
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (A) any untrue statement or alleged
untrue statement of a material fact contained in any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, or (B)  the omission or alleged omission to state in any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(C) any breach of the representations and warranties of the Company contained
herein or the failure of the Company to perform its obligations hereunder or
pursuant to any law, any act or failure to act, or any alleged act or failure to
act, by the Placement Agent in connection with, or relating in any manner to the
Units or the Offering, and which is included as part of or referred to in any
loss, claim, damage, expense, liability, action, investigation or proceeding
arising out of or based upon matters covered by subclause (A), (B) or (C) above
of this Section 8(I) (provided that the Company shall not be liable in the case
of any matter covered by this subclause (C) to the extent that it is determined
in a final judgment by a court of competent jurisdiction that such loss, claim,
damage, expense or  liability resulted primarily from any such act or
 
28

--------------------------------------------------------------------------------


 
failure to act undertaken or omitted to be taken by the Placement Agent through
its gross negligence or willful misconduct), and shall reimburse the Placement
Agent Indemnified Party promptly upon demand for any legal fees or other
expenses reasonably incurred by that Placement Agent Indemnified Party in
connection with investigating, or preparing to defend, or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding, as such fees and expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, expense or liability arises out of or is
based upon an untrue statement or alleged untrue statement in, or omission or
alleged omission from any Registration Statement or the Prospectus, or any such
amendment or supplement thereto, or any Issuer Free Writing Prospectus made in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, which information
the parties hereto agree is limited to the Placement Agent’s Information (as
defined in Section 17).  This indemnity agreement is not exclusive and will be
in addition to any liability, which the Company might otherwise have and shall
not limit any rights or remedies which may otherwise be available at law or in
equity to each Placement Agent Indemnified Party.
 
(II) The Placement Agent shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, or (ii) the omission or
alleged omission to state in any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use therein, which information the parties hereto agree is limited to the
Placement Agent’s Information as defined in Section 17, and shall reimburse the
Company Indemnified Parties for any legal or other expenses reasonably incurred
by such party in connection with investigating or preparing to defend or
defending against or appearing as third party witness in connection with any
such loss, claim, damage, liability, action, investigation or proceeding, as
such fees and expenses are incurred.  Notwithstanding the provisions of this
Section 8(II), in no event shall any indemnity by the Placement Agent under this
Section 8(II) exceed the total compensation received by such Placement Agent in
accordance with Section 2(V).  
 
29

--------------------------------------------------------------------------------


 
(III) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8.  If any such action shall be brought
against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying
party).  After notice from the indemnifying party to the indemnified party of
its election to assume the defense of such action, except as provided herein,
the indemnifying party shall not be liable to the indemnified party under
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 8(I) or Section 0 or  LCM in the case of a claim
for indemnification under Section 8(II), (ii) such indemnified party shall have
been advised by its counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
indemnifying party, or (iii) the indemnifying party has failed to assume the
defense of such action and employ counsel reasonably satisfactory to the
indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by LCM
if the indemnified parties under this Section 8 consist of
 
30

--------------------------------------------------------------------------------


 
 
any Placement Agent Indemnified Party or by the Company if the indemnified
parties under this Section 8 consist of any Company Indemnified
Parties.  Subject to this Section 8(III), the amount payable by an indemnifying
party under Section 8 shall include, but not be limited to, (x) reasonable legal
fees and expenses of counsel to the indemnified party and any other expenses in
investigating, or preparing to defend or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
action, investigation, proceeding or claim, and (y) all amounts paid in
settlement of any of the foregoing.  No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of judgment with respect to any pending or threatened
action or any claim whatsoever, in respect of which indemnification or
contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.  Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.  In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.
 
(IV) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(I) or Section
8(II), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand from the offering of the Units, or (ii) if the allocation provided by
clause (i) of this Section 8(IV) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(IV) but also the relative fault of the
Company on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable
 
31

--------------------------------------------------------------------------------


 
considerations.  The relative benefits received by the Company on the one hand
and the Placement Agent on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Units purchased under this Agreement and the Subscription Agreements
(before deducting expenses) received by the Company bear to the total fees
received by the Placement Agent in connection with the Offering, in each case as
set forth in the table on the cover page of  the Prospectus.  The relative fault
of the Company on the one hand and the Placement Agent on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Placement Agent for use in any Registration Statement or the Prospectus, or
in any amendment or supplement thereto, consists solely of the Placement Agent’s
Information as defined in Section 17.  The Company and the Placement Agent agree
that it would not be just and equitable if contributions pursuant to this
Section 8(IV) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, damage, expense, liability, action,
investigation or proceeding referred to above in this Section 8(IV) shall be
deemed to include, for purposes of this Section 8(IV), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or
proceeding.  Notwithstanding the provisions of this Section 8(IV), the Placement
Agent shall not be required to contribute any amount in excess of the total
compensation received by the Placement Agent in accordance with Section 2(V)
less the amount of any damages which the Placement Agent has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement,
omission or alleged omission, act or alleged act or failure to act or alleged
failure to act.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
9. Termination.  The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Units if, prior to that time, any of the
events described in Sections 7(IX), 7(X), 7(XI) or 7(XII) have occurred or if
the Purchasers shall decline to purchase the Units for any reason permitted
under this Agreement or the Subscription Agreements.  The Company hereby
acknowledges that in the event that this Agreement is terminated by the
Placement Agent pursuant to the terms hereof, the Subscription Agreements shall
automatically terminate without any further action on the part of the parties
thereto.
 
32

--------------------------------------------------------------------------------


 
10. Reimbursement Of Placement Agent’s Expenses.  Notwithstanding anything to
the contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Units for
delivery to the Purchasers for any reason not permitted under this Agreement or
the Subscription Agreements, (c) the Purchasers shall decline to purchase the
Units for any reason permitted under this Agreement or (d) the sale of the Units
is not consummated because any condition to the obligations of the Purchasers or
the Placement Agent set forth herein is not satisfied or because of the refusal,
inability or failure on the part of the Company to perform any agreement herein
or to satisfy any condition or to comply with the provisions hereof, then in
addition to the payment of amounts in accordance with Section 6, the Company
shall reimburse the Placement Agent for the fees and expenses of the Placement
Agent’s counsel and for such other out-of-pocket expenses as shall have been
reasonably incurred by them in connection with this Agreement and the proposed
purchase of the Units, including, without limitation, travel and lodging
expenses of the Placement Agent, and upon demand the Company shall pay the full
amount thereof to the Placement Agent, not to exceed $150,000.
 
11. Absence Of Fiduciary Relationship.  The Company acknowledges and agrees
that:
 
(a) the Placement Agent’s responsibility to the Company is solely contractual in
nature, the Placement Agent has been retained solely to act as Placement Agent
in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent or Lazard Frères & Co. LLC has advised or is
advising the Company on other matters;
 
(b) the price of the Units set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Purchasers,
and the Company is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
 
(c) it has been advised that the Placement Agent and Lazard Frères & Co. LLC and
their affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Placement Agent has
no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and
 
(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
 
33

--------------------------------------------------------------------------------


 
12. Successors; Persons Entitled To Benefit Of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns.  This Agreement shall also inure to
the benefit of Lazard Frères & Co. LLC, the Purchasers, and each of their
respective successors and assigns, which shall be third party beneficiaries
hereof.  Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person, other than the persons mentioned in the
preceding sentences, any legal or equitable right, remedy or claim under or in
respect of this Agreement, or any provisions herein contained, this Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of such persons and for the benefit of no other
person; except that the representations, warranties, covenants, agreements and
indemnities of the Company contained in this Agreement shall also be for the
benefit of the Placement Agent Indemnified Parties, and the indemnities of the
Placement Agent shall be for the benefit of the Company Indemnified Parties.  It
is understood that Placement Agent’s responsibility to the Company is solely
contractual in nature and the Placement Agent does not owe the Company, or any
other party, any fiduciary duty as a result of this Agreement.  No Purchaser
shall be deemed to be a successor or assign by reason merely of such purchase.
 
13. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC.  The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Units.  Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Section 9, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.
 
14. Notices.  All statements, requests, notices and agreements hereunder shall
be in writing, and:
 
(a) if to the Placement Agent, shall be delivered or sent by mail, telex,
facsimile transmission or email to Lazard Capital Markets LLC, Attention:
General Counsel, Fax: 212-830-3615; and
 
(b) if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or email to Pacific Ethanol, Inc., Attention: General Counsel,
Facsimile: (916) 446-3937.
 
provided, however, that any notice to the Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to the
Placement Agent at its address set forth in its acceptance telex to the
Placement Agent, which address will be supplied to any other party hereto by the
Placement Agent upon request.  Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof, except that any
such statement, request, notice or agreement delivered or sent by email shall
take effect at the time of confirmation of receipt thereof by the recipient
thereof.
 
15. Definition Of Certain Terms.  For purposes of this Agreement, (a) “business
day” means any day on which the Nasdaq GM is open for trading, (b) “subsidiary”
has the meaning set forth in Rule 405 of the Rules and Regulations, and (c) ‘to
the Company’s knowledge” or “to the knowledge of the Company” or words of
similar import shall mean to the knowledge of any officer or director of the
Company after a reasonable investigation of such facts by such officer or
director.
 
 
34

--------------------------------------------------------------------------------


 
16. Governing Law, Agent For Service And Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law.  No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto.  The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent.  The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
17. Placement Agent’s Information.  The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus:  (i) the last
paragraph on the front cover page concerning the terms of the offering; and (ii)
the statements concerning the Placement Agent contained in the first paragraph
under the heading “Plan of Distribution.”
 
18. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.  If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
19. General.  This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  In this Agreement, the masculine, feminine and neuter genders
and the singular and the plural include one another.  The section headings in
this Agreement are for the convenience of the parties only and will not affect
the construction or interpretation of this Agreement.  This Agreement may be
amended or modified, and the observance of any term of this Agreement may be
waived, only by a writing signed by the Company and the Placement Agent.
 
20. Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.
 
35

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
Very truly yours,
 
 
PACIFIC ETHANOL, INC.
 
 
By: __________________________
Name:
Title:
 
Accepted as of the date
first above written:


LAZARD CAPITAL MARKETS LLC


By: _______________________________
Name:
Title:
 
 
 
 
 
 
 
36